Citation Nr: 1453323	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition. 

2.  Entitlement to service connection for a bilateral hip condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied claims for low back, bilateral knee, and bilateral hip conditions.

The Veteran presented testimony before the Board in March 2013; a transcript has been associated with the virtual record.

In June 2014, the Board remanded the claims for further development and adjudication.  During the pendency of the appeal, the RO awarded service connection for chronic thoracolumbar spine strain with facet arthropathy; consequently, there no longer remains a claim in controversy.  The remaining claims are listed on the cover page of the instant decision.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's bilateral knee condition is due to events in active service or proximately due to, the result of, or aggravated by a service-connected disability.

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's bilateral hip condition is due to events in active service or proximately due to, the result of, or aggravated by a service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for bilateral hip condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in January 2009, May 2009, July 2009, August 2009, and December 2009.  

VA has obtained the Veteran's service enlistment examination, assisted the Veteran in obtaining post-service treatment records, provided him VA examinations, and afforded him the opportunity to present testimony before the Board, the transcript of which has been obtained.  

The Board notes that the majority of the Veteran's service treatment records are presumed lost and not available for review, which necessitates a heightened duty to assist.  The RO made numerous efforts to obtain the Veteran's service treatment records to no avail.  See Formal Finding of Federal Records Unavailability dated in January 2010.  The Veteran was notified of these efforts and the unavailability of his service treatment records in December 2009 and January 2010; he was asked to provide any in his possession.  To date he has not provided any additional records.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Arthritis will be considered to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that he is entitled to service connection for bilateral knee and hip conditions.  Specifically, he claims that he injured his knees playing sports in service and carrying heavy mortar equipment while performing duties as a mortar man.  He states that the more severe injury in service was to the left knee.  He asserts that his right knee and bilateral hip disabilities are the result of an altered gait due to left knee disability.  In support of his claim, the Veteran offered testimony before the Board in March 2013 and lay statements indicating that he injured his knee playing football on a med float between December 1990 and February 1991.  He alternatively contends that the claimed right knee and hip conditions are proximately due to, the result of, or aggravated by a service-connected disability. 

The Veteran has been variously diagnosed with status post total bilateral hip and right knee prosthesis, and left knee degenerative joint disease (DJD).  Thus, the question of whether the Veteran has current knee and hip disabilities is not in dispute.  What is in dispute however, is whether such disabilities had their onset in service or are otherwise causally related to the Veteran's service or a service-connected disability.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

As noted above, the Veteran's service treatment records are presumed lost and not available for review.  Even assuming the credibility of the Veteran's statements and testimony as to injury to his knees in service as claimed, it is not enough to establish a chronic knee disability directly related to service.  There is no evidence that arthritis of either knee was diagnosed within the year following discharge from service in 1991 to warrant presumptive service connection.  In fact, the evidence reveals a rupture of the left knee patella tendon when making a jump shot while playing basketball.  The Veteran admitted to private providers that he had multiple knee problems related to that injury as well as a heavy dosing of steroids. 

The Veteran doesn't contend his hip disabilities are directly related to service, nor does the evidence support such a finding or that osteoarthritis was diagnosed within the year following his discharge to warrant presumptive service connection.  By the Veteran's own admission to treatment providers, he did not start to experience hip pain until 2004.  He denied a specific injury or event triggering pain other than a weightlifting program that seemed to substantially aggravate his pain.  

While current hip or knee disabilities are not in dispute, there is no medical evidence that links the current disorders to service or a service-connected disability.  Notably, the August 2014 VA examiner opined that the Veteran's left knee disability was less likely as not related to left knee strain in service.  The examiner indicated the Veteran gave a credible history of injury in service, as well as a significant injury in 1993 after service, resulting in left knee patellar tendon rupture, torn medical collateral ligament and lateral collateral ligament tears, distal femur fracture, and medial meniscus tear.  The examiner indicated this was a very significant injury and noted that at the time he had been taking anabolic steroids to compete in body building.  The examiner stated that anabolic steroids were known to weaken tendons and lead to such injuries as patellar tendon ruptures.  The examiner indicated that according to history provided by the Veteran, he only had intermittent knee symptoms that did not affect his daily activities prior to the 1993 injury.  The examiner found that based on such history it was likely that the Veteran's knee symptoms significantly increased after the 1993 injury to the left knee, which was neither caused by his prior knee strain in service nor aggravated beyond the natural progression by his prior knee strain.  The examiner concluded that the Veteran's current left knee symptoms were likely directly related to the 1993 injury and not any in service sprain.  

As to the right knee, the examiner opined the Veteran's right knee status post total right knee prosthesis was less likely than not proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the Veteran's left knee, low back (for which service-connection is in effect), or bilateral hip disabilities.  The examiner indicated that it was likely that the Veteran's current right knee condition was due to his intense exercises as a competitive body builder.  The examiner found the history, physical examination and treatment records were consistent with the Veteran developing significant arthritis in the right knee and having knee replacement at a relatively young age.  Review of the medical evidence showed that the focus of early arthritis was the patellofemoral joint.  The examiner noted the Veteran did extensive body building putting increased stress across his patellofemoral joint and it had been documented that exercises such a squats put an increased strain across the patellofemoral joint that could lead to early DJD.  The examiner found that it was not typical to develop such severe DJD on a secondary basis from his other knee, bilateral hips, or back condition including any gait abnormality or limb length discrepancy. 

As to the bilateral hips, the examiner opined it was less likely than not that the Veteran's current bilateral hip disorder (status post bilateral hip prosthesis) was proximately due to, the result of or aggravated by (permanently worsened beyond the natural progression of the disease) the Veteran's left knee or low back disabilities.  The examiner noted the Veteran developed significant bilateral hip arthritis at an unusually young age and the literature showed that in most of these cases there was a defined congenital anatomic abnormality and/or other extenuating circumstances.  The Veteran informed the examiner that his surgeon told him that his hips did have congenital abnormalities that put him a risk for developing hip arthritis at a young age.  These abnormalities, in addition to the increased strain across his hips and anabolic steroid abuse to compete in body building, were most likely the cause of his bilateral hip DJD and eventual bilateral total hip replacements.  The examiner concluded it was not typical for such bilateral hip arthritis to be secondary to a limp, or his left knee or low back conditions. 

The competent evidence does not establish a link between bilateral knee and hip conditions and active service or a service-connected disability; arthritis was not diagnosed within the year following discharge from service.   Thus, the Board finds service connection for bilateral hip and knee conditions is not warranted on direct, presumptive, or secondary bases. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence 
is against the claims, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

Entitlement to service connection for a bilateral knee condition is denied. 

Entitlement to service connection for a bilateral hip condition is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


